                  Case 1:19-cv-10203-IT Document 47 Filed 07/03/19 Page 1 of 8




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS
SONYA LARSON,                                             )
    Plaintiff,                                            )
                                                          )
v.                                                        )   C.A. No.: 1:19-CV-10203-IT
                                                          )
DAWN DORLAND PERRY,                                       )
COHEN BUSINESS LAW GROUP, PC and                          )
JEFFREY A. COHEN, ESQUIRE,                                )
     Defendants.                                          )


  DEFENDANTS COHEN BUSINESS LAW GROUP, PC AND JEFFREY A. COHEN,
 ESQ.’S OPPOSITION TO PLAINTIFF SONYA LARSON’S MOTION FOR LEAVE TO
                       FILE AMENDED COMPLAINT


               Defendants Cohen Business Law Group, PC, and Jeffrey A. Cohen, Esq. (collectively,

the “Firm”) submit this opposition to Plaintiff Sonya Larson’s (“Larson”) Motion for Leave to

File Amended Complaint.

               There are two independent bases for the Court to deny Larson’s motion. First, Larson’s

motion is futile because it does not cure the fatal jurisdictional deficiencies in her Complaint.

The Firm contends that the Court (1) lacks subject matter jurisdiction to adjudicate this dispute

and (2) does not have personal jurisdiction over the Firm. See generally, Motion to Dismiss,

Dkt. 11-12. Larson’s motion concedes that her proposed Amended Complaint does not address

either of these foundational jurisdictional prerequisites. Instead, Larson’s proposed Amended

Complaint attempts to bolster—in an effort to overcome the Rule 12(b)(6) motions against her—

the substance of the same tort claims that the Firm contends the Court lacks jurisdiction to

decide. Second, the Court should deny Larson’s motion because it is untimely, particularly

where Larson has not satisfied her burden to justify her delay.               Accordingly, the Firm

respectfully requests that the Court deny Larson’s Motion.




{B0433417.1}
                  Case 1:19-cv-10203-IT Document 47 Filed 07/03/19 Page 2 of 8




      I. BACKGROUND

               This dispute arises from a publisher reneging its offer to publish Larson’s short story after

it received a cease and desist letter from the Firm. Defendant Dawn Dorland Perry (“Dorland”)

retained the Firm to protect her copyright interest that she alleges Larson infringed. Dorland’s

copyright1 involves a letter that she sent to the anonymous recipient of her donated kidney.

Dorland retained the firm after she discovered that Larson published a short story involving a

similar letter, which she contends infringes on her copyright. Larson brought this action after the

publisher elected not to publish her short story.

                  A. Procedural History.

               On January 30, 2019, Larson filed her Complaint; it included ten exhibits. Dkt. 1.

Counsel for the Firm entered appearances on February 27, waived service, and timely moved to

dismiss Larson’s action under Fed. R. Civ. P. 12(b)(1), (2), and (6) on April 1. Dkt. 6-7, 11-12,

19. The Firm presented three arguments in its motion: (1) the Court lacks subject matter

jurisdiction over Larson’s count for declaratory judgment (Count IX) because it does not raise a

dispute that is real, substantial, concrete, or definite; (2) the Court does not have personal

jurisdiction over Defendants because they are California residents with limited in-forum conduct;

and (3) assuming there is subject matter and personal jurisdiction, the Court should still dismiss

all claims against the Firm because its conduct is protected by the litigation privilege. See, e.g.,

Dkt. 16. Larson filed her opposition on April 14.

               On April 19, Larson filed a motion for leave to file the correct exhibit for an exhibit

erroneously included in her Complaint and in her opposition to the Firm’s motion to dismiss.

Dkt. 21. Exhibit D to the Complaint and the Firm’s motion to dismiss was purportedly supposed


1
 The Factual Letter’s copyright title is “Dorland kidney chain final recipient letter July 2, 2015” and its registration
number is TXu 2-101-420. See Exhibit B of the Complaint.



{B0433417.1}                                                2
                  Case 1:19-cv-10203-IT Document 47 Filed 07/03/19 Page 3 of 8




to contain the final copy of the subject work, but contained a draft instead. Id. at ¶¶ 8, 11. The

Firm assented to her motion, and the Court allowed it on April 23. Dkt. 21, 23. In its Order, the

Court ordered Larson’s counsel to substitute the correct exhibit in accordance with the CM/ECF

Administrative Procedures and gave Plaintiff specific instructions on how to title the correct

exhibit.2 Dkt. 23. To date, Plaintiff has done neither. Larson now moves to amend her

Complaint—six months after initiating this action and three months after the Firm moved to

dismiss it—to add even more exhibits and to respond to the arguments Defendants raise under

Rule 12(b)(6).

      II. ARGUMENT

               Larson’s motion is futile because her proposed Amended Complaint does not cure (or

address) the fatal jurisdictional deficiencies in her Complaint. Instead, Larson seeks to bolster

the substantive arguments surrounding her tort claims. The Firm requests that the Court deny

Larson’s motion and decide the jurisdictional arguments in its pending motion to dismiss, which

Larson agrees her proposed Amended Complaint does not alter.3 Plaintiff’s Motion for Leave to

File Amended Complaint (“Plaintiff’s Motion”), p. 2. Moreover, Larson’s motion is untimely;

especially in light of Larson’s failure to substitute exhibits after receiving leave from the Court.

                  A. Legal Standard.

               Rule 15(a) reflects a liberal amendment policy and provides that the court should freely

give leave when justice so requires. Fed. R. Civ. P. 15(a)(2); Nikitine v. Wilmington Tr. Co., 715

F.3d 388, 390 (1st Cir. 2013). But this “does not mean . . . that a trial court must mindlessly


2
  “Judge Indira Talwani: ELECTRONIC ORDER entered ALLOWING Assented-to Motion to Plaintiff for Leave to
Substitute the Corrected Exhibit 21. Counsel using the Electronic Case Filing System should now file the document
for which leave to file has been granted in accordance with the CM/ECF Administrative Procedures. Counsel must
include – Leave to file granted on (date of order) – in the caption of the document.” Dkt. 23.
3
  “While Larson made a few changes in her Amended Complaint and rearranged a few paragraphs for clarity, the
changes in her Amended Complaint do not materially alter the allegations against the Law Firm that would
necessitate the Law Firm modifying its pending Motion.” Plaintiff’s Motion, p. 2.



{B0433417.1}                                            3
                  Case 1:19-cv-10203-IT Document 47 Filed 07/03/19 Page 4 of 8




grant every request for leave to amend.” Nikitine, 715 F.3d at 390 (citations omitted). Reasons

for denying leave include undue delay in filing the motion, bad faith or dilatory motive, repeated

failure to cure deficiencies, undue prejudice to the opposing party, and futility of amendment.

United States ex rel. Gagne v. City of Worcester, 565 F.3d 40, 48 (1st Cir. 2009) (citing Foman

v. Davis, 371 U.S. 178, 182 (1962)); see Quaker State Oil Refining Corp. v. Garrity Oil Co., 884

F.2d 1510, 1517 (1st Cir. 1989) (parties seeking the benefit of the rule’s liberality have an

obligation to exercise due diligence; unseemly delay, in combination with other factors, may

warrant denial of a suggested amendment).

                  B. Larson’s Proposed Amended Complaint is Futile Because it does not Cure
                     the Jurisdictional Deficiencies in her Complaint.

               Larson’s motion to file an Amended Complaint is futile because it does not cure (or even

address) the jurisdictional deficiencies that the Firm identifies in its pending motion to dismiss.

The Court should therefore deny Larson’s motion and rule on the Firm’s motion to dismiss,

which contains two separate challenges to the Court’s jurisdiction.

               A court may deny a request to amend if the proposed amendment “would serve no useful

purpose.” Aponte-Torres v. University of P.R., 445 F.3d 50, 58 (1st Cir. 2006). Larson’s motion

to amend is futile because her proposed Amended Complaint fails to remedy the fatal

jurisdictional deficiencies that the Firm addresses in its pending motion to dismiss. See Dkt. 11-

12; see also Plaintiff’s Motion, p. 2. Indeed, Larson concedes that the “Amended Complaint was

rewritten in direct response to Defendant’s two pending motions under Rule 12(b)(6).”

Plaintiff’s Motion, p. 3. By failing to address the threshold jurisdictional issues, the amendments

in Larson’s motion cannot revive Larson’s otherwise deficient claims and, therefore, serve no

useful purpose.




{B0433417.1}                                          4
                  Case 1:19-cv-10203-IT Document 47 Filed 07/03/19 Page 5 of 8




               Larson’s proposed Amended Complaint does not establish that the Court has jurisdiction

to adjudicate her claims. Amgen, Inc. v. F. Hoffman-LaRoche Ltd., 456 F. Supp. 2d 267, 274 (D.

Mass. 2006) (plaintiff bears the burden of proving jurisdiction). “[A] federal court generally

may not rule on the merits of a case without first determining that it has jurisdiction over the

category of claim in suit (subject-matter jurisdiction) and the parties (personal jurisdiction).”

Sinochem Int’l Co., Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430-31 (2007). Before

the Court addresses whether the plaintiff has stated a claim for which relief can be granted,

therefore, it must first address jurisdictional issues. Shirokov v. Dunlap, Grubb & Weaver,

PLLC, No. CIV.A. 10-12043-GAO, 2012 WL 1065578, at *7 (D. Mass. Mar. 27, 2012). That is

precisely what the Firm is requesting. At its core, allowing Larson to submit an Amended

Complaint to survive a Rule 12(b)(6) motion is futile because the Firm raises jurisdictional

challenges that the Court must decide before it can determine whether Larson has stated a claim

for which relief can be granted. Sinochem Int’l Co., Ltd., 549 U.S. at 430-31.

               Accepting Larson’s assertions as true, there is no reason to adjourn the Firm’s pending

jurisdictional challenges because Larson has not established a foundation for subject matter

jurisdiction by the preponderance of the evidence. Padilla-Mangual v. Pavia Hosp., 516 F.3d

29, 31 (1st Cir. 2008); Taber Partners, I v. Merit Builders, Inc., 987 F.2d 57, 60 (1st Cir. 1993)

(“[T]he party invoking the jurisdiction of a federal court carries the burden of proving its

existence.”).         Nor has she satisfied her burden of showing that jurisdiction exists through

pleadings, affidavits, and other competent evidence. Droukas v. Divers Training Acad., Inc., 375

Mass. 149, 151 (1978). In all, Larson’s new factual allegations do not address whether the Court

has subject matter jurisdiction to adjudicate this dispute or personal jurisdiction over the Firm. If




{B0433417.1}                                          5
                  Case 1:19-cv-10203-IT Document 47 Filed 07/03/19 Page 6 of 8




the Court does not have jurisdiction to adjudicate this matter, permitting Larson to file an

Amended Complaint in the hope of surviving a renewed Rule 12(b)(6) motion would be futile.

                  C. Larson has not set forth an Articulable Basis to Justify her Undue Delay

               Larson’s undue delay in moving to amend her complaint is another basis to deny her

motion. The Firm acknowledges that Rule 15(a) reflects a liberal amendment policy that a

“court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2); Nikitine, 715

F.3d at 390. But that policy is not unbounded. Calderón-Serra v. Wilmington Trust Co., 715

F.3d 14, 19 (1st Cir. 2013) (“[T]he largesse that Rule 15(a)(2) contemplates is not without

limits.”). A court must consider the totality of the circumstances. Palmer v. Champion Mortg.,

465 F.3d 24, 30 (1st Cir. 2006).

               Undue delay, on its own, is a sufficient basis justify denying a motion for leave to amend.

Hagerty ex rel. United States v. Cyberonics, Inc., 844 F.3d 26, 34 (1st Cir. 2016); see Calderón-

Serra, 715 F.3d at 20; see also United States ex rel. Wilson v. Bristol–Myers Squibb, Inc., 750

F.3d 111, 119-20 (1st Cir. 2014). Moreover, courts in this circuit have found that a three-month

lapse can constitute undue delay. Villanueva v. United States, 662 F.3d 124, 126 (1st Cir. 2011)

(affirming finding of undue delay when four months had elapsed); Kay v. N.H. Dem. Party, 821

F.2d 31, 34 (1st Cir.1987) (per curiam) (affirming finding of undue delay when three months had

elapsed); see Nikitine, 715 F.3d at 390 (upholding district court’s refusal to grant plaintiff leave

to file first amended complaint). Larson waited six months before seeking leave to file her

Amended Complaint; three months after the Firm filed its motion to dismiss. Even more, she has

offered no articulable basis for her delay.

               Where a defendant raises undue delay, the plaintiff has “[at the very least] the burden of

showing some valid reason for his neglect and delay.” Perez v. Hosp. Damas, Inc., 769 F.3d




{B0433417.1}                                            6
                  Case 1:19-cv-10203-IT Document 47 Filed 07/03/19 Page 7 of 8




800, 802 (1st Cir. 2014) (quoting In re Lombardo, 755 F.3d 1, 3 (1st Cir. 2014)) (alteration in

original). Courts, in assessing whether plaintiff has met her burden, must assess “[w]hat the

plaintiff knew or should have known and what [s]he did or should have done.” Hagerty ex rel.

United States, 844 F.3d at 34 (quoting Leonard v. Parry, 219 F.3d 25, 30 (1st Cir. 2000)).

               Larson cannot establish a valid reason for her neglect and six-month delay before seeking

to amend her complaint. One reason Larson offers to amend her complaint is to introduce

documents she explicitly references in her Complaint, but that she failed to include.4 There can

be no doubt that Larson was aware of these documents when she filed her Complaint—she

concedes that she references, but did not include, the documents. Nevertheless, Larson offers no

explanation for her delay, even after moving to substitute her exhibits back in April.

               Another reason Larson offers to amend her complaint is to withdraw her G. L. c. 93A

claim against Dorland. Larson concedes, that she “does not have sufficient information at this

juncture” to assert a claim against Dorland. Plaintiff’s Motion, p. 4. Much like her missing

exhibits, Larson has not satisfied her burden of demonstrating why she moves to amend now.

Perez, 769 F.3d at 802. Moreover, filing an amended complaint is unnecessary; Larson can

simply withdraw her claim against Dorland.

               In sum, the Firm requests that the Court deny Larson’s motion because she has not met

her burden in establishing a sufficient basis for her undue delay.

      III. CONCLUSION

               WHEREFORE, and for the reasons set forth above, Plaintiff’s Motion for Leave to File a

First Amended Complaint should be denied on the grounds of futility. In the alternative, the

Court should hear Plaintiff’s motion and the pending motions to dismiss simultaneously.

4
  Plaintiffs Motion, p. 3 (“Although the [American Short Fiction] contract was referenced in the Complaint, a copy
is now part of the Amended Complaint”); Id. at p. 4 (“Although the [Boston Book Festival] contract was referenced
in the Complaint, a copy is now part of the Amended Complaint”).



{B0433417.1}                                             7
                  Case 1:19-cv-10203-IT Document 47 Filed 07/03/19 Page 8 of 8




                                  REQUEST FOR ORAL ARGUMENT

               In accordance with Local Rule 7.1(d), counsel for the Defendants, Cohen Business Law

Group, P.C. and Jeffrey A. Cohen, Esquire, hereby requests a hearing for oral argument in

connection with this motion.



                                                      THE DEFENDANTS,
                                                      COHEN BUSINESS LAW GROUP, PC,
                                                      AND JEFFREY A. COHEN, ESQUIRE,
                                                      BY THEIR ATTORNEYS,


DATED: 7/3/19                                         /s/ Jeffrey W. Gordon, Esq.
                                                      Mark W. Shaughnessy, Esq. (BBO# 567839)
                                                      mshaughnessy@boyleshaughnessy.com
                                                      Matthew H. Greene, Esq. (BBO# 673947)
                                                      mgreene@boyleshaughnessy.com
                                                      Jeffrey W. Gordon, Esq. (BBO# 698874)
                                                      jgordon@boyleshaughnessy.com
                                                      Boyle | Shaughnessy Law, P.C.
                                                      695 Atlantic Avenue, 11th Floor
                                                      Boston, MA 02111
                                                      Phone: (617) 451-2000
                                                      Fax: (617) 451-5775


                                           CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as
non-registered participants on this 3rd day of July, 2019.

                                                      /s/Jeffrey W. Gordon, Esq.




{B0433417.1}                                              8
